                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

 RICHARD MIMS,                                    )
                                                  )
            Plaintiff,                            )
                                                  )
 v.                                               )         No. 2:18-CV-00216-JRG-CLC
                                                  )
 MARTHA PARKER, 1 CHRISTY                         )
 FRAZIER, and SULLIVAN COUNTY,                    )
                                                  )
            Defendants.                           )

                          MEMORANDUM OPINION AND ORDER

       This is a pro se prisoner’s complaint filed under 42 U.S.C. § 1983. Now before the Court

is Defendant Parker’s motion to dismiss the complaint [Doc. 20]. For the reasons set forth below,

this motion [Id.] will be DENIED.

       In her motion to dismiss the complaint, Defendant Parker asserts that the complaint fails to

state a claim and/or should be dismissed for insufficient service of process as to her because

Plaintiff named her incorrectly in his complaint and her summons, that Plaintiff should not be

allowed to amend his complaint to properly name her under Tennessee law, and that she was not

properly served with the summons [Doc. 20 p. 1–5]. Defendant Parker therefore seeks dismissal

of this action based upon insufficient service of process and/or the statute of limitations, while

preserving various other defenses [Id. at 4–6].

       Rule 4 of the Federal Rules of Civil Procedure permits an individual defendant to be served

in accordance with state law, Fed. R. Civ. P. 4(e)(1), or by any of the following means: (a)

delivering a copy of the summons and of the complaint to the individual personally; (b) leaving a



       1
      As it is apparent that this Defendant’s correct name is Martha Parker, the Clerk is
DIRECTED to update the Court’s docket to reflect this.
copy of each at the individual’s dwelling or usual place of abode with someone of suitable age and

discretion who resides there; or (c) delivering a copy of each to an agent authorized by appointment

or by law to receive service of process. Fed. R. Civ. P. 4(e)(2).

       While plaintiffs are generally responsible for service of process, Fed. R. Civ. P. 4(c)(1),

the Sixth Circuit has stated as follows regarding plaintiffs proceeding in forma pauperis:

               Together, Rule 4(c)[3] and 28 U.S.C. § 1915[d] stand for the
               proposition that when a plaintiff is proceeding in forma pauperis the
               court is obligated to issue plaintiff’s process to a United States
               Marshal who must in turn effectuate service upon the defendants,
               thereby relieving a plaintiff of the burden to serve process once
               reasonable steps have been taken to identify for the court the
               defendants named in the complaint.

Byrd v. Stone, 94 F.3d 217, 219 (6th Cir. 1996).

       Plaintiff’s complaint identifies Defendant Parker as “Margaret Parker/Nurse Practitioner”

[Doc. 2 p. 1]. On January 10, 2019, the Court granted Plaintiff leave to proceed in forma pauperis

and directed the United States Marshals Service (“USMS”) to serve the summonses returned by

Plaintiff on all Defendants [Doc. 4]. The USMS did so via certified mail, which it routinely uses

to serve defendants in pro se civil actions to save the significant resources that would be expended

to personally serve process on each such defendant. On February 4, 2019, the summons for

Defendant Parker was returned as executed [Doc. 14].

       It is apparent that while Plaintiff apparently listed the wrong first name for Defendant

Parker in his complaint and Defendant Parker’s summons, Plaintiff timely provided the Court with

the information he had to reasonably identify her. Thus, the Court finds good cause to extend

Plaintiff’s time to effectuate service on Defendant Parker. Byrd, 94 F.3d at 220; Fed. R. Civ. P.

4(m); David D. Siegel, The New (Dec. 1, 1993) Rule 4 of the Federal Rules of Civil Procedure:

Changes in Summons Service and Personal Jurisdiction, 152 F.R.D. 249, 257 (1994) (noting that


                                                   2
where a federal court finds good cause to extend the time period for service in a case where the

court’s jurisdiction is not based on diversity, that finding provides a “link back to the complaint’s

filing, and . . . the action should be preserved as timely”).

        Accordingly, Defendant Parker’s motion to dismiss [Doc. 20] is not well-taken and it is

DENIED. Further, the Clerk is DIRECTED to have the USMS personally serve Defendant

Parker with a copy of the complaint and summons at the address on the returned summons if

Defendant Parker does not file a waiver of service of process within seven (7) days of entry of this

order. Also, the Clerk is DIRECTED to charge Defendant Parker for all costs associated with

this service of process, if it is necessary.

        Further, Plaintiff is ORDERED to immediately inform the Court and Defendants or their

counsel of record of any address changes in writing. Pursuant to Local Rule 83.13, it is the duty

of a pro se party to promptly notify the Clerk and the other parties to the proceedings of any change

in his or her address, to monitor the progress of the case, and to prosecute or defend the action

diligently. E.D. Tenn. L.R. 83.13. Failure to provide a correct address to this Court within fourteen

days of any change in address may result in the dismissal of this action.

        So ordered.

        ENTER:


                                                       s/J. RONNIE GREER
                                                  UNITED STATES DISTRICT JUDGE




                                                   3
